859 F.2d 241
273 U.S.App.D.C. 265
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Edward HANLON and Ruth Sanders, Appellants,v.AMERICAN FEDERATION OF GOVERNMENT EMPLOYEESAnd consolidated case.
No. 87-7156.
United States Court of Appeals, District of Columbia Circuit.
Sept. 29, 1988.

Before BUCKLEY, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from orders of the United States District Court for the District of Columbia.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  For the reasons stated by the district court in the order filed June 23, 1987, it is


2
ORDERED and ADJUDGED that the district court's order dismissing the claims of appellants Hanlon and Sanders be affirmed.  It is


3
FURTHER ORDERED on the court's own motion that this case be remanded to the district court to reconsider its September 11, 1987 order dismissing appellee AFGE's counterclaims of malicious and vexatious litigation.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.